DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan [US 2002/0114872A1] in view of Nellis et al [Pat. No. 3,259,071], McKMartin [Pat. No. 3,138,178], EP 2070865A1, and Finley et al [Pat. No. 3,542,567].
Kaplan teaches a system for making a shelf stable carbonated milk beverage (title) comprising a UHT beverage sterilizing section (Figure 1; paragraph 0019), a beverage cooling section (Figure 1; paragraph 0020), a carbonated beverage producing section which injects carbon dioxide into the beverage (Figure 1; paragraph 0023), and a carbonated beverage filling section which aseptically fills the beverage into bottles at a cool temperature (Figure 1; paragraph 0032, 0014, 0035).
Kaplan does not explicitly recite a beverage supply pipeline connecting the sections (claim 1, 6-7, 9), a pump with a casing, rotating shaft, non-rotating connecting portion, and mechanical seal, as well as a boundary surface sealed with sterile water at 1-40C (claim 1, 6), 
Nellis et al teach an aseptic pump (title) comprising a casing (Figure 2, #16), a rotating shaft (Figure 2, #33, 32), a non-rotating connecting portion (Figure 2, #26), a mechanical seal between the casing and connecting portion filled with sterile gas or steam (Figure 2, #66; column 2, lines 55-72), a boundary surface between the shaft and connecting portion sealed with sterile gas or steam (Figure 2, #32, 26; column 3, lines 1-20), and it being commonly accepted that steam was a mixture of air and water. 
Finley et al teach an aseptic packaging system comprising a supply of sterilized food or milk (column 2, line 20; column 4, line 26), a pump for moving the sterilized food through the system (column 2, line 23), a sealed filling section using sterile air at a temperature of 60-80F or 15-26C to prevent contamination (Figure 2, #12; column 2, line 70-73), and a water seal ensuring sterility (Figure 2, #17; column 3, line 3-5).
McKMartin teaches an aseptic canning system comprising a pipeline system connecting a sterilizing section, cooling section, and filling section (Figure 1A-B, elements A, F, I, J, K), a pump in the pipeline (Figure 1A, element E), the filler including a rotating pipe and non-rotating pipe (Figure 14, #300, 200), the filler sealed by a sterile fluid (Figure 14, #256; column 24, line 45), and the sterile fluid being cool water which will not heat the food product (column 28, line 71 to column 29, line 6).
EP 2070865A1 teaches an aseptic beverage packaging system comprising a rotary filler with a rotary joint having rotating and non-rotating bodies (Figure 1-3, #2, 4), a sterile gas 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed pipeline, sealed pump or filler structures, sterile water or air, temperatures, and pressures into the invention of Kaplan, in view of Nellis et al, McKMartin, EP 2070865A1, and Finley et al; since all are directed to aseptic packaging systems, since Kaplan already included pumping the beverage between sections (paragraph 0019, 0027) but simply did not describe how this movement was accomplished, since pipelines and pumps were commonly used for conveying food products within an aseptic packaging system as shown by Finley et al and McKMartin, since pipes and a pump would have provided an effective and simple means for conveying the beverage of Kaplan, since aseptic systems commonly included a pump with a casing, rotating shaft, non-rotating connecting portion, and mechanical seal filled with a sterile fluid (Figure 2) as shown by Nellis et al, since a sealed system would have prevented foreign contaminants from entering the aseptic beverage flow of Kaplan, since Kaplan already included cold filling the bottles (Figure 1; paragraph 0027), since aseptic packaging systems commonly included a sealed filling section using sterile air at a temperature of 60-80F or 15-26C to prevent contamination (Figure 2, #12; column 2, line 70-73) and a water seal ensuring sterility (Figure 2, #17; column 3, line 3-5) as shown by Finley et al; since using a cool sterile fluid would have prevented undesirable warming of the beverage of Kaplan before bottling, as well as preventing overheating of the pump and filling machinery; since aseptic filling systems commonly included a rotating pipe and non-rotating pipe as shown by McKMartin (Figure 14, #300, 200), since aseptic systems commonly included a rotary filler with a rotary joint having rotating and non-rotating bodies (Figure 1-3, #2, 4), a sterile gas which seals the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-9 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792